DETAILED ACTION
Status of Application
Claims 1-6, 8, 11-16 and 18-24 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 11-16 and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarvenpaa (US 20150042679 A1).


receiving, using an input device, input representing a request to change the first immersion level to a second immersion level; and in accordance with receiving the input, presenting the SR environment at the second immersion level, wherein the second immersion level is associated with a second location of the reality boundary, 	and wherein real content of a physical setting and virtual content are presented in the SR environment based on the location of the reality boundary. (Fig. 4A-4C.  Para 52, 87-90. So immersion is changed from 4B to 4C and the real content are shown outside 303.  The input is user gaze and input of the real word received by camera.  So the virtual content is presented inside 303 and real content is outside 303.)

Regarding claim 2, Jarvenpaa already teaches the method of claim 1, 
And Jarvenpaa further teaches wherein the second immersion level displays more real content and less virtual content than the first immersion level. (Fig. 4C display more real content)

Regarding claim 3, Jarvenpaa already teaches the method of claim 1, 


Regarding claim 4, Jarvenpaa already teaches the method of claim 1, 
And Jarvenpaa further teaches wherein virtual content is only presented on one --side of the reality boundary. (Para 87-90. Virtual content only inside 303)

Regarding claim 5, Jarvenpaa already teaches the method of claim 1, 
And Jarvenpaa further teaches wherein real content is only presented on one side of the reality boundary. (Para 87-90. Real content only outside 303)

Regarding claim 6, Jarvenpaa already teaches the method of claim 1, 
And Jarvenpaa further teaches wherein the reality boundary is a circular boundary defined by a distance away from a viewpoint position, wherein the distance of the circular boundary from the viewpoint position differs between the first location and second location of the reality boundary. (Fig. 3. Para 86. 303 is the circular boundary.).

Regarding claim 8, Jarvenpaa already teaches the method of claim 1, 
And Jarvenpaa further teaches wherein the input device is disposed on an exterior surface of the electronic device and comprises a hardware input device, a 

Regarding claims 11-16 and 18, refer to rejection for claims 1-6 and 8 respectively.

Regarding claim 19, Jarvenpaa already teaches the system of claim 11, 
And Jarvenpaa further teaches wherein the input device comprises a rotatable device. (Para 52. Please note that camera is rotatable as user moves).

Regarding claim 20, Jarvenpaa already teaches the system of claim 11, 
And Jarvenpaa further teaches wherein the electronic device is a head-mounted device. (Para 2).

Regarding claim 21-23, refer to rejection for claims 1-3 respectively.

Regarding claim 24, refer to rejection for claims 4 and 5 in combination.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG LIN/           Primary Examiner, Art Unit 2626